Citation Nr: 0304704	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
elbow disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a low back 
disability.

(The issue of entitlement to service connection for a 
disability manifested by swelling of the right leg will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 RO decision that, in part, 
awarded service connection and a 0 percent rating for 
residuals of a fracture of the left elbow; the veteran 
appealed for a higher rating.  He also appealed a November 
1995 RO decision which denied service connection for 
headaches, hearing loss, a low back disorder, and a 
disability manifested by swelling of the right leg.  A 
February 1998 RO decision assigned a higher 10 percent rating 
for the left elbow condition, and the veteran continues to 
appeal for a higher rating.

The present Board decision addresses issues of entitlement to 
a rating higher than 10 percent for the left elbow condition, 
and entitlement to service connection for headaches, hearing 
loss, and a low back disorder.  The Board is undertaking 
additional development of the evidence, pursuant to 38 C.F.R. 
§ 19.9, on the issue of entitlement to service connection for 
a disability manifested by swelling of the right leg.  When 
such development is completed, the Board will prepare a 
separate decision addressing this issue.

The Board also notes that in July 1996 the veteran withdrew 
his appeal of a claim for a higher rating for a service-
connected right knee disability, and thus such issue is not 
before the Board.  In July 1996, he also raised a claim for 
service connection for tinnitus; that matter is referred to 
the RO for consideration.


FINDINGS OF FACT

1.  Since the effective date of service connection, residuals 
of a left elbow fracture have been manifested by minimal 
limitation of motion and no arthritis confirmed by X-rays. 

2.  The veteran has a chronic headache disorder which began 
during active service.

3.  The veteran does not currently have a hearing loss 
disability of either ear for VA purposes.  

4.  The veteran has a chronic low back disorder which began 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 
5208, 5213 (2002).  

2.  A headache disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).

4.  A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from April 1979 
to April 1995, when he retired from service.  Service medical 
records show that in October 1982, after a car accident, he 
complained of headaches; there was no obvious injury and X-
rays found no skull fractures.  He complained of severe 
headaches in August 1984, and the assessment appears to have 
involved a viral condition.  He complained of nearly daily 
headaches in February 1985 for the past 2 months; one record 
provided an assessment of vascular headaches.  In March 1985, 
there were impressions of tension headaches with a mild 
component of depression probably related to his 
circumstances, which had involved considerable stress after 
being transferred to a different unit, and of migraine 
headaches.  He received medication for the headaches, and by 
June 1985, he appeared to be doing well on Xanax.

Various service medical records in 1989 note treatment for a 
fracture of the radial head of the left elbow.  The veteran 
underwent excision of a meniscal ganglion cyst on his right 
knee in February 1992.  After the surgery, it was noted that 
his right calf was enlarged and that his right leg was 
slightly larger on some measurements, but both legs were 
within normal limits.  He also complained of severe headaches 
and vomiting since the surgery after having received spinal 
block anesthesia.  On examination in July 1992, the veteran's 
medical history report included a motor vehicle accident in 
1981 with head injury and loss of consciousness for 30 
seconds, but without headaches.  

He reported right flank and lower back pain in September 
1992; his back was nontender to palpation, but there muscle 
spasms in the right flank area, and range of motion was 
decreased due to the spasms.  

On a December 1993 flight physical examination, it was noted 
that he had a history of migraines, but that none had 
occurred since 1985.  On the accompanying medical history 
report, a doctor noted that the veteran had had vascular 
headaches in 1985 with improvement on Xanax; that he had had 
a head injury in a car accident without sequelae; and that he 
had had a back injury with muscle spasm in 1992 without 
recurrence.  He reported low back pain of recent onset (after 
a twisting incident) in December 1994; the assessment was 
mild mechanical low back pain. 

On examination in January and March 1995 for retirement, it 
was noted the veteran was right-handed.  He had decreased 
range of motion of about 5 degrees of left elbow extension.  
He complained of migraine headaches occurring 2 to 3 times 
per year.  He complained of low back pain, with the back 
going out every once in a while.  He also complained of minor 
cramps in the right lower leg.  There is a March 1995 
consultation requesting audiological evaluation because of a 
slight to moderate decrease noted on screening.  His hearing 
was thus tested prior to retirement; pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
35
LEFT
20
20
25
15
5

The veteran retired from service at the end of April 1995.  
In May 1995, he filed claims for service connection for 
multiple conditions.

The veteran underwent a VA audiological examination in May 
1995.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
15
15
15
25

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The examiner noted that hearing was 
within normal limits bilaterally except for mild loss at 8000 
Hz for the left ear; also, speech discrimination was 
excellent.

On general medical examination in June 1995, the veteran 
stated that since right knee surgery in 1992, his right leg 
had been swollen more than the left.  He also stated that he 
had mild crepitus in the left elbow and could not straighten 
it completely; however, hand strength was OK.  He described 
low back pain that was precipitated by any movement.  He said 
the pain was dull and chronic, but it became intensely sharp 
when he would throw out his back 3 times per year.  A history 
of infrequent throbbing migraine headaches was noted.  
Musculoskeletal examination showed good flexion, extension, 
and rotation at the waist.  There was no pain on palpation of 
his back.  Upper extremity joints were intact with full range 
of motion except for the left elbow, which had just a mild 5 
degree flexion contracture and minimal crepitus.  Cranial 
nerves were intact.  The diagnoses were as follows: history 
of right lower leg swelling, but no difference in leg size 
was seen on examination; history of migraine headaches; 
history of lower back pain most likely secondary to muscle 
spasm; status post left elbow fracture; and history of 
hearing loss.

In November 1995, the RO awarded service connection for 
degenerative joint disease of the right knee, status post 
removal of ganglion cyst.

A January 1996 VA treatment record noted limited left elbow 
extension.  In July 1996, he complained of left elbow, right 
knee, and low back pain.  There is an assessment of post-
traumatic arthritis, with no mention of specific anatomical 
area.

The veteran testified at a hearing before the RO in July 1996 
that he now had post-traumatic arthritis and locking of the 
left elbow with constant pain.  He stated that he first 
noticed loss of hearing in the early 1980s with progressive 
worsening and current hearing difficulties.  He also stated 
that swelling was first noticed in service after right knee 
ganglion cyst surgery.  As for headaches, he said he first 
developed them in 1982 after a car accident; he stated that 
he had sought medical treatment for them frequently during 
service.  He described being given a prescription for the 
headaches (which were reportedly either migraine or 
vascular), but he had stopped taking the medication.  He 
indicated that he had never had any specific injury to the 
back during service but that he had a constant pain with 
spasms.  He had not been treated for the headaches, back 
pain, leg swelling, or hearing loss since separation from 
service.

The VA examined the veteran's hearing in August 1996.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
10
LEFT
0
10
10
10
35

Speech recognition was 96 percent in both ears.  The examiner 
remarked that the veteran's hearing was normal for rating 
purposes, bilaterally.  

On VA examination of the spine in August 1996, the veteran 
reported swelling of the right lower extremity distal to the 
knee since 1992 right knee surgery.  He also reported low 
back pain since the early 1980s; although he had performed 12 
to 13 parachute jumps in service, he did not know of any back 
injuries in any of these jumps.  He said his back would go 
out intermittently and he wore a back brace for heavy lifting 
associated with his construction job.  He also stated that 
range of motion of his left elbow was good, although he 
awakened with pain if he slept with the left elbow fully 
extended.  He had pain with heavy carrying on that side.  He 
reported having to passively flex the left elbow with his 
right hand often.  He reported experiencing grinding of the 
left elbow in the past, but not at present.  On examination, 
the "right" elbow (apparently referring to the left elbow, 
which was the subject of the veteran's claim) lacked 20 
degrees of full extension and flexed to 146 degrees; 
supination was 85 degrees, and pronation was 80 degrees.  
There was no low back tenderness, list or scoliosis.  He 
stood well on his toes and heels.  Low back flexion was 95 
degrees, lateral flexion to the right and to the left was 40 
degrees, and rotation to the right and to the left was 35 
degrees.  Reflexes, voluntary motor testing, and sensation 
were normal in the lower extremities.  Sitting straight-leg 
raising produced a pulling sensation in the low back.  There 
was no effusion in the right knee; a well-healed surgical 
scar was present.  Collateral and cruciate ligaments were 
stable.  McMurray's test was painful but did not produce any 
pops or clicks.  Chrondromalacia testing was positive on the 
left but negative on the right.  Right thigh circumference 
was 47 centimeters (compared to 46 centimeters on the left); 
right calf circumference was 40 centimeters (38.5 centimeters 
on the left).  No pitting edema was noted in the right 
pretibial area or ankle; no discoloration or venous 
distention was noted.  The diagnoses were status-post 
fracture of the left elbow; status-post arthroscopic surgery 
of the right knee with excision of a ganglion cyst by 
history; chronic swelling of the right lower leg, specific 
etiology not established; and chronic low back strain.  

X-ray examination of the left elbow by VA in August 1996 
revealed localized bony condensation about the radial head 
region, presumably old and post-traumatic in nature; there 
was no evidence of recent fracture or dislocation deformity.  
There were no other localizing signs of bone or soft-tissue 
abnormality.  

In September 1996, the veteran underwent a VA examination for 
diseases of the arteries and veins.  The veteran reported 
that shortly after arthroscopic surgery with removal of a 
ganglion cyst of the right knee in 1992, he developed some 
swelling of his right leg; according to the veteran, he was 
told by several in-service doctors that since he was right-
handed, it was normal to have a right leg that was larger 
than the left leg.  He said the right leg would swell as the 
day progressed; resting at night relieved the swelling in 
part.  The swelling, however, did not impede walking.  He had 
no history suggestive of deep venous thrombosis.  The 
examining doctor stated that there was no visible difference 
between the right and left legs.  On measurement, the maximal 
calf of the right leg was 16 1/4 inches (compared to 16 inches 
on the left); the minimal ankle on the right leg was 9 3/4 
inches (compared to 9 1/2 inches on the left).  There was no 
specific deep tenderness.  There were scars about the knee 
anterolaterally and medially from the previous arthroscopy.  
There was an easily palpable cystic structure in the lower 
half of the patella.  He had normal pedal, dorsalis pedis, 
posterior tibial, and popliteal pulses.  There was no 
evidence of abnormal arterial supply or of peripheral 
arterial insufficiency.  The impression was recurrent 
ganglion cyst of the right knee.  Review of prior Doppler 
duplex studies showed no evidence of acute or chronic deep 
venous thrombosis and all deep superficial venous systems 
were essentially normal; there was no evidence of varicose 
veins, abnormal valve function, or reflex flow.  The final 
impression was probable chronic lymphangitis, mild to 
moderate at most, of the right lower leg.  

On September 1996 VA neurological examination, the veteran 
stated that he had had headaches every day since a car 
accident in 1982; on top of these headaches, he would get 
episodic headaches once or twice per month that lasted for 2 
or 3 days.  The impression, after examination, was non-
specific headaches, present since 1982 off and on, with a 
continuous background headache.  The examining doctor 
commented that there seemed to be some element of vascular 
component, although it may well have been a tension-type 
headache as a backdrop.  The doctor requested a CT scan 
although he did not suspect any structural disease.

The resulting September 1996 CT scan for evaluation of 
nonspecific headaches identified tiny low attenuation just 
lateral to the posterior internal capsule that could 
represent a small lacunar infarct or a partial voluming of 
white matter.  There was no dilatation of the ventricles or 
cortical sulci.  

In November 2000, the veteran underwent a VA examination.  
Reportedly, his left elbow hurt 5 out of 7 days, and the pain 
increased with carrying things; it rarely popped.  
Examination revealed no tenderness to palpation, and grip was 
normal in both hands.  Capillary circulation was normal in 
the fingers of both hands; no swelling was seen.  He had 
elbow flexion to 140 degrees; extension lacked 7 degrees of 
full extension; he had pronation of the forearm to 80 
degrees; supination of the forearm was 85 degrees.  The 
examiner diagnosed status post old fracture of the proximal 
left radius (the nondominant extremity) with some residuals; 
he rated functional impairment as mild, with impairment of 7 
degrees of elbow extension.  X-rays of the left elbow were 
negative.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent medical records and VA 
examinations have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Higher rating for left elbow disability

Service connection and a 10 percent rating for residuals of a 
left elbow fracture were granted effective May 1, 1995, the 
day after separation from service.  The veteran's claim 
arises from the original award of compensation on the 
granting of service connection.  Under such circumstances, 
separate percentage ratings can be assigned for separate 
periods of time based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The Board notes that, while the veteran maintains that he has 
post-traumatic arthritic changes of the left elbow, arthritis 
is not shown by X-ray study.  The last VA examination in 2000 
included normal left elbow X-rays.  Thus, rating the 
condition under the criteria for arthritis is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The veteran's left elbow disability is properly evaluated 
under the diagnostic codes pertaining to limitation of 
motion.  The veteran is right-handed; therefore, his left 
elbow is the minor, or non-dominant arm.

Normal flexion/extension of the elbow is from zero degrees to 
145 degrees.  Normal forearm pronation is from zero degrees 
to 80 degrees, and normal supination is from zero degrees to 
85 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of flexion of the minor forearm to 110 degrees is 
rated as noncompensable; minor forearm flexion limited to 100 
degrees is rated as 10 percent disabling; and minor forearm 
flexion limited to 90 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the minor forearm to 45 degrees or 
to 60 degrees is rated as 10 percent disabling; and extension 
limited to 75 degrees is rated as 20 percent disabling.  38 
C.F.R. § 4.71a, Code 5207.

Limitation of flexion of the minor forearm to 100 degrees and 
of extension to 45 degrees is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5208.

For impairment of supination and pronation, a 10 percent 
rating is warranted where supination of the minor side is 30 
degrees or less.  A 20 percent rating is warranted where 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, DC 
5213.

Immediately after separation from service, the veteran's left 
elbow disability was manifested by only mild limitation of 
motion involving flexion contracture and minimal crepitus.  
Thereafter, on examination in 1996 and in 2000, there was 
some minimal limitation of motion, especially involving 
extension.  However, the reported degrees of limitation of 
motion do not satisfy the criteria for even a 10 percent 
rating under the limitation of motion codes, let alone the 
criteria for a 20 percent rating.  Even considering the 
effects of pain on use or during flare-ups, there is no 
indication of limitation of motion to the degree required for 
a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the left elbow disability 
at any time since the effective date of service connection.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
B.  Service connection for headaches, 
hearing loss, and a low back disability

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With regard to headaches, the veteran's service medical 
records show that he complained of and was treated for 
headaches in 1982 after a car accident and in 1984 in 
connection with a viral cause, before starting to experience 
recurring headaches in February 1985.  The headaches 
experienced in 1985 were described as tension headaches, 
migraine headaches, or vascular headaches.  They were treated 
with medications, and the veteran was described as doing well 
on Xanax.  Thereafter, the headaches stopped until 1992, when 
he developed acute headaches in connection with anesthesia 
used in right knee surgery.  On various physical examination 
and medical history reports prepared near the end of his 
active service, it was noted that the veteran had had either 
migraines or vascular headaches in 1985, but no recurrence 
was noted.  However, on his retirement examination in 1995, 
he complained of experiencing migraine headaches 2 to 3 times 
per year.  After service, non-specific headaches were 
diagnosed on VA examination in 1996, with possibly a vascular 
component.  Additionally, several months after separation 
from service, a 1995 VA examination noted a history of 
infrequent throbbing migraine headaches.  The veteran states 
that he has had daily headaches since separation from 
service.  

There have been various diagnoses for the nature of headaches 
experienced during and after service.  In any event, there 
appears to be sufficient continuity of symptomatology to 
trace the current headache disorder to service.  38 C.F.R. 
§ 3.303(b).  Applying the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran now 
has a chronic headache disorder which began in service.  
Headaches were incurred in service, and service connection is 
warranted.

With regard to claimed hearing loss, the Board notes that 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  One of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The post-service audiology tests show the veteran does not 
have a hearing loss disability of either ear under the 
standards of 38 C.F.R. § 3.385.  It follows that there is 
currently no disability which might be service-connected.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

The Board now considers the claim for service connection for 
a low back disorder.  The record shows that the veteran was a 
paratrooper, but he did not suffer any known back injury in 
any particular incident or accident.  He reported low back 
pain with right flank pain in 1992, and muscle spasms were 
noted.  Although this back pain was noted as not having 
recurred at the time of a 1993 flight physical examination, 
the veteran again reported low back pain on his 1995 
retirement physical.  On VA examination immediately after 
service, he was also noted as having a history of low back 
pain most likely secondary to muscle spasm.  Thereafter, he 
has consistently maintained that he has low back pain, and 
medical records in 1996 note chronic low back strain.  

There appears to be sufficient continuity of symptomatology 
to trace the current low back disorder to service.  38 C.F.R. 
§ 3.303(b).  Applying the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran now 
has a chronic low back disorder which began in service.  The 
low back disorder was incurred in service, and service 
connection is warranted.


ORDER

A higher rating for a left elbow disability is denied.  

Service connection for headaches is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

